UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2010 BIOSCRIP, INC. (Exact name of Registrant as specified in its charter) Delaware 0-28740 05-0489664 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Clearbrook Road, Elmsford, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (914) 460-1600 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On July 30, 2009, BioScrip, Inc. issued a press release reporting its financial results for the three and six months ended June 30, 2010.A copy of that press release is furnished with this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. The press release includes certain non-GAAP financial measures as described therein.As required by RegulationG, reconciliation between any non-GAAP financial measures presented and the most directly comparable GAAP financial measures is also provided. As provided in General Instruction B.2 to Form 8-K, the information furnished in this Item 2.02 and in Exhibit 99.1 hereto shall not be deemed "filed" for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing with the Securities and Exchange Commission, except as shall be expressly provided by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (c)Exhibits The following information is furnished as an exhibit to this Current Report: Exhibit No. Description of Exhibit Press Release dated July 30, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOSCRIP, INC. Date: July 30, 2010 /s/ Barry A. Posner By: Barry A. Posner Executive Vice President, Secretary and General Counsel 3
